ASSUMPSIT for compensation for professional services as a lawyer.
In this case the plaintiff recovered two thousand one hundred and eighty-four dollars, for services rendered as attorney and counsel for the defendant in the cases of Randel vs. Wright; Randel vs. The Chesapeake and Delaware Canal Company, and other cases growing out of them.
The declaration was on a special contract, with a quantum meruit count; on which last the recovery was had, the plaintiff having failed to prove the special contract.